13 N.Y.2d 620 (1963)
Jacob Marks, Plaintiff,
v.
New York City Transit Authority, Defendant and Third-Party Plaintiff-Appellant. Metro Decorating Co., Inc., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued March 27, 1963.
Decided May 2, 1963.
Edward W. Summers, Sidney Brandes and Helen R. Cassidy for appellant.
William F. McNulty for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, FOSTER and SCILEPPI.
Judgment affirmed, with costs; no opinion.